Citation Nr: 0904456	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-09 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for herniated nucleus pulposus, L5-S1.

2.  Entitlement to an initial rating greater than 10 percent 
for eczema.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from February 1998 to 
February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
herniated nucleus pulposus, L5-S1, and awarded a 10 percent 
rating, effective February 25, 2002, and also granted service 
connection for eczema, and awarded a noncompensable rating, 
also effective February 25, 2002.  By rating decision of 
December 2003, the Veteran's rating for herniated nucleus 
pulposus, L5-S1, was increased to 20 percent, effective 
February 25, 2002, and the noncompensable rating for eczema 
was increased to 10 percent, effective February 25, 2002.  
The Veteran has continued to appeal for a higher rating, thus 
the claim is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In March 2004, the Veteran's claim was 
transferred from the Roanoke, Virginia RO to the Huntington, 
West Virginia RO.

In June 2008, the claim was remanded for additional 
evidentiary development, and it has now been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  Prior to September 9, 2008, the Veteran's lumbar spine 
was manifested by no more than moderate limitation of motion 
(range of forward flexion was to 90 degrees in 2003 and to 60 
degrees in 2005), with no abnormal mobility on forced motion, 
listing of the whole spine to the opposite side, muscle 
spasm, or symptomatology approximating severe recurring 
attacks of intervertebral disc syndrome (IDS).  IDS was not 
more than moderate, with recurring attacks.  

2.  From September 9, 2008, the Veteran exhibited lumbar 
spine symptoms that more closely reflect severe IDS with 
recurring attacks and little intermittent relief.  

3.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected eczema is 
manifested by intermittent systemic corticosteroid treatment 
(2 times during the past year).  She was last seen for active 
skin disease, (scabies and eczema in February 2008).  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for herniated nucleus pulposus, L5-S1, are not met 
prior to September 9, 2008.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5292, 5295 (as in effect prior to September 26, 2003); 
General Rating Formula for renumbered DCs 5237-5243 (as in 
effect since September 26, 2003).

2.  The criteria for an initial rating of 40 percent, but no 
higher, for herniated nucleus pulposus, L5-S1, are met, from 
September 9, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, DCs 5292, 5295 (as in effect prior 
to September 26, 2003); General Rating Formula for renumbered 
DCs 5237-5243 (as in effect since September 26, 2003).

3.  The schedular criteria for an initial rating in excess of 
10 percent for eczema are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.118, DC 7806 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.

VA advised the Veteran of the essential elements of the VCAA 
in a November 2002 letter, which was issued before initial 
consideration of the claims on appeal.  VA informed the 
Veteran that it would make reasonable efforts to help her get 
the evidence necessary to substantiate her claims, but that 
she must provide enough information so that VA could request 
any relevant records.  It told her that it would obtain any 
evidence held by any federal agency.  The Veteran was also 
informed of the types of evidence needed in claims for 
service connection.  Finally, she was essentially told to 
submit any evidence she had in her possession that pertained 
to the claims.

The current claims for increased ratings are "downstream 
issue[s]" from the claim for service connection (Veteran 
claimed the low back and eczema were of service origin)).  In 
this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim (here, claims for 
service connection) and raises a new issue following the 
issuance of the rating decision (here, claims for increased 
ratings), VA is not required to issue a new VCAA letter.  
VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the provisions of 38 
U.S.C.A. § 7105(d) require VA to issue a statement of the 
case (SOC) if the disagreement is not resolved.  Id.  This 
was completed when the RO issued supplemental statements of 
the case (SSOCs) in December 2007 and October 2008.   

Recently, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  A letter addressing these 
elements was sent in January 2007.

In connection with the duty to assist, VA has provided the 
Veteran with medical examinations in connection with his 
claim and has obtained his service treatment records and VA 
treatment records.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

As the Veteran expressed disagreement with the initial 
evaluations assigned, Fenderson v. West, 12 Vet. App. 119 
(1999) is applicable.  Fenderson contemplated "staged 
ratings" for discrete intervals based on changes in levels of 
symptomatology.  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.3 (2008).

Entitlement to an initial rating greater than 20 percent for 
herniated nucleus pulposus, L5-S1

The Veteran argues that she is entitled to an initial 
disability rating in excess of 20 percent for a low back 
disability.  

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC 5293 (2002)).  Those provisions, which became 
effective September 23, 2002, replaced the rating criteria of 
38 C.F.R. § 4.71a, DC 5293 (as in effect through September 
22, 2002).  The Board observes that the regulations were 
further revised, effective from September 26, 2003.  68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, DCs 5235 
through 5243, with DC 5243 as the new code for IDS.

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the Veteran's claim was prior to September 26, 
2003, the Board will consider the regulations in effect both 
prior to and since September 26, 2003, as well as those both 
prior to and since September 23, 2002.  The Board observes, 
however, that when an increase is warranted based solely on 
the revised criteria, the effective date for the increase 
cannot be earlier than the effective date of the revised 
criteria.  See 38 C.F.R. § 5110(g); VAOGCPREC 3-2000, 65 Fed. 
Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

Prior to September 26, 2003, the Veteran was rated under DC 
5292 for limitation of motion of the lumbar spine.  Under the 
facts of this case, he could also have been rated under DC 
5295 for lumbosacral strain, or DC 5293 for IDS.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2002).

Under the criteria in effect prior to September 26, 2003, IDS 
is evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, DC 5293 
(2002).

Under the version of DC 5293 in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Beginning September 26, 2003, lumbar strain is rated under DC 
5237 for lumbosacral or cervical strain, and thus is rated 
according to the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine. Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5237.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

The DC defines an incapacitating episode as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5343.

The words "slight," "moderate" and "severe", as used in the 
various diagnostic codes, are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to 
ensure that its decisions are "equitable and just."  38 
C.F.R. § 4.6.  The Board also notes that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of the Board's determination of an issue.  The 
Board evaluates all evidence in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Background

In the instance case, when examined by VA in April 2003, the 
Veteran reported that her back pain was worse in the morning 
and was aggravated after she sat or stood for too long.  On 
physical exam, she was not found to have any strength 
deficits or neurological involvement.  Range of motion was 
full.  Specifically, forward flexion was to 90 degrees with 
some complaints of pain after fatiguing.  There was no fixed 
deformity in the spine nor any muscle spasms.  The spine was 
tender to palpation at L4-5.  X-ray showed a small bony 
density projecting from the anterior and superior aspect of 
L4-5.  The examiner also referred to an earlier magnetic 
resonance imaging (MRI) study which showed a bulging disc.  

Subsequently dated VA outpatient treatment records dated in 
2003 reflect that the Veteran's low back complaints 
continued.  

A VA record reflects that she was treated in May 2004 for 
chronic back pain which had been severe enough to cause 
incontinence.  Medications were prescribed.  Additional VA 
examinations of the spine were conducted thereafter, in May 
2004 and June 2004.  In May, the Veteran rated her pain at 
about a 7/10 with exacerbations that lasted two to three days 
at a time, equaling 9/10.  She took numerous prescribed 
medications for her pain.  She had pain that radiated into 
the lower extremities.  While a heating pad had helped in the 
past, this now seemed to irritate her low back symptoms.  On 
exam, deep tendon reflexes at the knee were 2/4, bilaterally 
and 2/4 at the ankle, bilaterally.  Straight leg raising was 
negative, bilaterally.  She was able to heel and toe rise 
normally and equally, bilaterally.  Hip adductor, abductors, 
external rotators, and internal rotators were also equal and 
normal, bilaterally.  Sensation was intact.  Range of motion 
showed forward flexion to 60 degrees with increased pain and 
muscle spasm  Left and right lateral flexion was to 20 
degrees, which equaled a 10 degree loss of that motion, 
bilaterally.  Right and left rotation were also to 20 
degrees, which represented a 10 degree loss in each 
direction.  Extension was to 20 degrees.  The Veteran was 
tender over the facets.  There was marked muscle spasm in the 
paraspinous muscle appreciated.  There was tenderness down 
into both sacroiliac joints and also into the sacral notches.  
Review of X-rays showed some decrease in the disc space at 
L5-S1, especially posteriorly.  There was no evidence of 
spondylolysis or spondylolisthesis.  The assessment was 
herniated nucleus pulposus of L5-S1 with radiculopathy.  
Repetitive motion did not cause an increase in discomfort and 
increase in muscle spasm did not necessarily cause an 
increase or decrease in range of motion or a fatigability.  

Upon VA exam in June 2004, the Veteran reported episodes of 
back pain triggered when she had to be on her feet for too 
long or when sitting for too long  She noted that she had 
just been treated in May 2004 for back complaints and was 
given Toradol injection which resolved the pain.  She also 
reported that running or playing with her kids triggered the 
back pain.  To control the pain, she rested, used a heating 
pad, and used prescribed medications.  These measures had 
controlled the pain.  Due to the pain, she reported one 
instance of incontinence in the past, and now she reported 
that her pain had worsened.  She used to work as full time 
home and health aide, but because of her back pain, she 
reduced her work hours to 20 hours per week.  On exam, she 
was described as well developed and well nourished.  She was 
ambulatory, and her posture and gait were stable.  She bent 
over with no evidence of pain noted.  There was no 
paravertebral tenderness and no mass or spasm noted.  

X-rays from March 2004 were reviewed.  These showed a normal 
lumbar lordosis and otherwise normal vertebral alignment.  
There were no osseous abnormalities.  There were no arthritic 
changes.  These March 2004 imaging parameters included L3- 
through L5 to S1.  These were normal.  There was normal 
vertebral alignment, and no evidence of disc bulging, 
herniation, or other abnormality.  The thecal canal and 
neural foramina were well seen without any evidence of 
compromise or impingement.  Posterior articular facets were 
normal, as were remaining skeletal structures.  

VA records reflect that the Veteran's low back complaints 
continued from 2005 through 2007.  She was seen on an 
intermittent basis for her complaints.  MRI of the lumbar 
spine in July 2007 showed no disc extrusion or significant 
posterior protrusion.  Degenerative changes about the 
vertebral body were minimal.  There was no significant spinal 
stenosis or lateral recess effacement detected.  There was 
slight lower level neuroforaminal narrowing related to mild 
hypertrophic facet arthropathy.  

Upon VA orthopedic examination on September 9, 2008, the 
Veteran reported throbbing and sharp back pain which had 
worsened.  There was history of fatigue, decreased motion, 
stiffness, weakness, spasms, and pain.  The pain was constant 
and described by the Veteran as moderate to severe.  The pain 
also radiated into the right leg.  Flare-ups occurred about 
twice per week and were severe.  They lasted about 2 days.  
She had to go to bed for relief when flare-ups occurred.  

On exam the thoracic sacrospinalis showed no spasm, atrophy, 
or weakness.  There was, however, guarding, pain with motion, 
and tenderness.  Inspection of the spine showed normal 
posture, normal head position, symmetry in appearance, and 
normal gait.  There were no abnormal spinal curvatures.  
Motor exam showed normal hip flexion, normal knee extension, 
normal ankle dorsiflexion, and normal toe extension.  Muscle 
tone was normal, and there was no muscle atrophy.  Sensory 
exam was normal.  Reflex exam showed normal knee jerk and 
normal ankle jerk.  Range of motion testing of the lumbar 
spine showed forward flexion from 0 to 60 degrees with pain 
beginning at 40 degrees and no additional loss of flexion on 
repetitive use; extension was from 0 to 15 degrees with pain 
occurring at 10 degrees and no additional loss of extension 
on repetitive use; left and right lateral flexion was from 0 
to 15 degrees with pain occurring at 20 degrees with no 
additional loss of lateral flexion on repetitive use; left 
and right lateral rotation was from 0 to 15 degrees with pain 
occurring at 10 with no additional loss of lateral flexion 
with repetitive use.  X-rays showed disc space narrowing at 
L5-S1.  It was also noted that the Veteran had quit her job 
due to back complaints.  DJD of the lumbar spine was the 
diagnosis.  

Analysis

The Board has reviewed the record and finds the following 
with respect to the Veteran's low back disability: (1) the 
Veteran is not entitled to an initial disability rating in 
excess of 20 percent for the period prior to September 9, 
2008; (2) the Veteran is entitled to a disability rating of 
40 percent, but no more, for the period from September 9, 
2008.  

First, the Veteran is not entitled to a disability rating in 
excess of 20 percent for the period prior to September 9, 
2008.  While VA medical treatment records indicate that, on 
physical examination, she had a tender low back, her 
sensation and deep tendon reflexes were fine, toe and heal 
walk were fine, and forward bending was to 90 degrees in 2003 
and to 60 degrees in 2005.  Even considering any additional 
functional loss due to pain, weakness, excess fatigability, 
incoordination, or other such factors not contemplated in the 
relevant rating criteria, her low back disability more 
closely approximates the criteria for a 20 percent rating 
than those for a 40 percent rating under DCs 5292, 5293, and 
5295.  The Veteran's range of spine motion for the period 
prior to September 9, 2008, was noted to be essentially 
normal in 2003 and to 60 degrees of forward flexion in 2005, 
and there was no indication of abnormal mobility on forced 
motion, listing of the whole spine to the opposite side, or 
muscle spasm.  Also, there was no indication that the 
Veteran's disability was productive of any symptomatology 
approximating severe recurring attacks of IDS.  Thus, for the 
period prior to September 9, 2008, the Veteran's low back 
disability did not approximate the criteria for a rating in 
excess of 20 percent under any of the applicable DCs.

Second, resolving reasonable doubt in her favor, the Veteran 
is entitled to a disability rating of 40 percent, but no 
more, for the period from September 9, 2008.  The medical 
record during this period reflects that, even considering 
functional loss due to pain, weakness, excess fatigability, 
incoordination, and other such factors not contemplated in 
the relevant rating criteria, the Veteran's low back 
disability approximated no more than moderate limitation of 
lumbar spine motion.  When examined in 2009, forward flexion 
of the thoracolumbar spine was to 60 degrees.  Extension was 
from 0 to 15 degrees with pain occurring at 10 degrees and no 
additional loss of extension on repetitive use; left and 
right lateral flexion was from 0 to 15 degrees with pain 
occurring at 20 degrees with no additional loss of lateral 
flexion on repetitive use; left and right lateral rotation 
was from 0 to 15 degrees with pain occurring at 10 with no 
additional loss of lateral flexion with repetitive use.  
These findings do not warrant more than a 20 percent rating.  
Moreover, there was no decrease in deep tendon reflexes and 
no spasms.  However, the Veteran described increased severity 
of her back complaints, to include a constant throbbing and 
sharp pain in the spine.  She noted increased flare-ups, 
(about twice per week), that lasted for 2 days and required 
bed rest.  She also noted that she had quit her job due to 
her back problems.  

Thus, resolving doubt in the Veteran's favor, the Board finds 
that the Veteran's low back disability warrants a disability 
rating of 40 percent for severe IDS with recurring attacks  
and little intermittent relief, pursuant to DC 5293 (2002) as 
of examination on September9, 2008.  However, the Board does 
not find that the Veteran's low back disability warrants a 
disability rating in excess of 40 percent for this time 
period.  In this regard, the Board notes that a higher rating 
than 40 percent is not available under DCs 5292 or 5295.

Also, the Board notes that the Veteran's low back disability 
during this period more closely approximates severe IDS, with 
recurring attacks and little intermittent relief, than 
pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the disease disc, and 
little intermittent relief.  While she continues to report 
radiculopathy into the right leg, there has generally been no 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  

Furthermore, the Veteran's low back disability has never 
approximated unfavorable ankylosis of the entire 
thoracolumbar spine.  There is no indication in the medical 
record that the entire spine has ever been fixed in flexion 
or extension resulting in difficulty walking because of a 
limited line of vision, restricted opening of the mouth and 
chewing, breathing limited to diaphragmatic respiration, 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen, dyspnea or dysphagia, atlantoaxial or 
cervical subluxation or dislocation, or neurologic symptoms 
due to nerve root stretching.

Finally, the medical record does not reflect periods of acute 
signs and symptoms due to IDS that required bed rest and 
treatment prescribed by a physician having a total duration 
of at least 6 weeks in 12 months for the period from 
September 9, 2008.  

Thus, a disability rating in excess of 40 percent for the 
period from September 9, 2008, is not warranted under the old 
criteria of DC 5293, or under the revised criteria of either 
the General Rating Formula for Diseases and Injuries of the 
Spine or DC 5243 for IDS based on incapacitating episodes.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt, and resolved it in the 
Veteran's favor where possible, as indicated above.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  

Entitlement to an initial rating greater than 10 percent for 
eczema

The Veteran argues that she is entitled to an initial 
disability rating in excess of 10 percent for eczema.  

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities. See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (to be codified at 38 C.F.R. § 4.118).  Where laws 
or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

The Veteran's eczema is rated as 10 percent disabling 
pursuant to DC 7806.  Under that DC, effective prior to 
August 2002, a noncompensable rating was warranted where the 
skin disability was productive of slight, if any, 
exfoliation, exudation or itching, or on a nonexposed surface 
or small area.  A 10 percent evaluation was warranted where 
the skin disability was productive of exfoliation exudation 
or itching involving an exposed surface or extensive area.  A 
30 percent rating required that the disability be manifested 
by constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation required that 
the condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

Pursuant to the revised criteria, DC 7806 provides that if 
the dermatitis or eczema covers an area of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating provides requires 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas be affected, 
or; that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 
twelve-month period.  Finally, a maximum rating of 60 percent 
under the revised criteria is warranted when the condition 
covers an area of more than 40 percent of the entire body or 
when more than 40 percent of exposed areas affected, or; when 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past twelve-month period.

Background

When examined by VA in April 2003, the Veteran told the 
examiner that she had a breakout every couple of weeks and 
that eczema appeared on the arms, just below the shoulder to 
the elbow, and on the back of her neck and on her eyelids.  
Examination of the skin showed evidence of only one spot of 
eczema, measuring 1 by 3 cm on the dorsal surface of the left 
arm.  The examiner noted that eczema was currently in 
remission.  

Additional VA examination was conducted in June 2004.  At 
that time, the Veteran related that she experienced periods 
of remission and exacerbation of skin problems.  Her problems 
were often triggered by stress during summertime.  At the 
time of this evaluation, she used a lotion which she applied 
once a day, and she also took a tablet for itching.  She 
reported drowsiness when taking this medication, so she only 
took it when necessary.  On physical examination, the skin 
was warm and dry and tan in color  There was no lesion or 
active disease noted.  The skin was smooth, and there was no 
scarring.  

Subsequently dated VA records reflect that the Veteran called 
for skin cream for skin complaints, her eczema was noted to 
be under control in May 2005.  In September 2007, she was 
seen for an eczema flare-up and asked for a steroid dose 
pack.  In February 2008, she again was seen for eczema.  The 
provider's impression was scabies, and the Veteran was 
treated for that condition and for eczema.  In July 2008, 
there were no open skin lesions.  

Upon VA skin examination in September 2008, it was noted that 
the Veteran was not currently in flare-up.  The last flare-up 
episode had been approximately 2 months earlier.  At that 
time, she had been put on a oral corticosteroids.  The course 
of the condition was described as intermittent. When she did 
break out, she experienced break outs on her arms, behind her 
knees, back of her neck, and on her head.  She reported 
redness, scaling, flaking, and dryness.  It was noted by the 
examiner that the Veteran had received intermittent systemic 
corticosteroid treatment 2 times during the last year 
consisting of Methylprednisolone, with decreasing dose pack 
for 14 days.  

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support the grant of a 
higher rating for eczema under DC 7806.  The medical evidence 
does not demonstrate that the Veteran's skin disorder covers 
20 to 40 percent of her entire body or 20 to 40 percent of 
the exposed area affected.  Nor has the Veteran been 
prescribed systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

In addition to outpatient treatment reports, the Veteran has 
been afforded numerous skin examinations over the years - one 
in April 2003, one in June 2004, and one in September 2008.

While the Veteran has been treated on an intermittent basis 
for eczema since release from active duty, it is clear that 
her condition is relieved with medications and ointment.  
Only a few active lesion have been indicated in the treatment 
records.  Clearly, the evidence of record shows that less 
than 1 percent of the Veteran's exposed skin was affected at 
any time.  At no time, has it been shown that there was 
constant exudation or itching, extensive lesions, or any 
scarring or disfigurement; and, while she has been shown to 
get relief from corticosteroids, it is not demonstrated that 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12 month period.  

In addition to the foregoing, the Board has considered the 
Veteran's skin disability under all other potentially 
appropriate DCs.  However, as demonstrated above, regarding 
DC 7800, the Veteran does not have one characteristic of 
disfigurement, as set forth in DC 7800, and he does not have 
visible or palpable tissue loss on his face either, which is 
required for a rating higher than 10 percent under DC 7800 
unless the Veteran has more than one characteristic of 
disfigurement.  Her eczema has not been shown to produce 
scarring either.  Therefore, the provisions of 38 C.F.R. § 
4.118, DCs 7800 through 7805 are not for application.

The Board acknowledges the Veteran's contentions.  She has 
reported periods of exacerbation with red, scaly, flaking, 
and dryness on the arms, knees, back of her neck, and on her 
head.  Itching has been reported.  

To the extent that the Veteran's contentions can be 
considered, the competent, objective evidence does not 
reflect clinical findings that would warrant a rating in 
excess of 10 percent at any time since service connection was 
established at time of service discharge.  The medical 
records simply do not reflect the symptomatology required 
under the old or amended DCs for a rating in excess of the 
currently assigned 10 percent rating.  

Additionally, there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's service-connected eczema so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321 (2007), is not warranted.

A preponderance of the evidence weighs against a disability 
evaluation in excess of 10 percent for the Veteran's eczema.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, the doctrine is not 
for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  The appeal is denied.


ORDER

A rating in excess of 20 percent for herniated nucleus 
pulposus, L5-S1, is denied for the period prior to September 
9, 2008.  

A rating of 40 percent, and no higher, for herniated nucleus 
pulposus, L5-S1, is granted from September 9, 2008, subject 
to the laws and regulations pertinent to the disbursement of 
monetary funds.  

An initial rating greater than 10 percent for eczema is 
denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


